Citation Nr: 1631369	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In October 2015, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  Unfortunately, due to a recording error, that hearing could not be transcribed.  In December 2015, the Veteran was notified of the recording error and subsequently elected to testify at another hearing.  Another videoconference hearing was held and the Veteran testified before the undersigned VLJ in June 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is necessary before a decision may be rendered in the issue on appeal.

The Veteran asserts that his sleep apnea had onset in or is otherwise related to his active duty service.  The record does not show that a VA examination was performed in connection with the Veteran's claim.  See McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

Here, the record reflects a current diagnosis of sleep apnea.  Furthermore, the Veteran has asserted that his sleep apnea first manifested in service with loud snoring and sleepiness.  Additionally, the Veteran's representative has alleged that the Veteran's sleep apnea may be related to his service in the Southwest Asia theater of operations during the Persian Gulf War. 
The record reflects that the Veteran served in Southwest Asia during the requisite period for consideration of 38 C.F.R. § 3.317 (2015) and, as such, is considered a Persian Gulf veteran.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability.  Such qualifying chronic disabilities include medically unexplained chronic multisymptom illnesses defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i)(B).  Medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Sleep disturbance is specifically listed as a possible manifestation of a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(9).

In light of the assertions of the Veteran and his representative, the Board finds remand is warranted so that a VA opinion and, if necessary, examination, may be obtained to determine whether the Veteran's sleep apnea is related to his active service, to include whether it may be considered to be, or to be a manifestation of, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms under 38 C.F.R. § 3.317.  See McLendon, 20 Vet. App. at 83.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since October 2012.

2.  After the above development has been completed, send the claims file to a VA examiner for an opinion regarding the Veteran's sleep apnea.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea arose in service or is otherwise related to service.  

The examiner should also provide an opinion as to whether the Veteran's sleep apnea may be considered to be a manifestation of a medically unexplained chronic multisymptom illness for purposes of 38 C.F.R. § 3.317; that is, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is, or is a manifestation of, a diagnosed illness with no conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

The examiner must explain the rationale for any opinion(s) given. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




